Citation Nr: 0942895	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the hips to include as secondary to right fibula fracture.  

2.  Entitlement to an increased disability evaluation for 
right fibula fracture, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and wife.  



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1945 to 
December 1948.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the benefits 
sought on appeal.

A hearing was held on August 13, 2009 in White River 
Junction, Vermont, before Kathleen K. Gallagher, a Veterans 
Law Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
the testimony is in the claims file.  During the hearing, the 
Veteran submitted additional evidence that had not been 
reviewed by the RO with a waiver of the right to have this 
additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R.         § 20.1304.

The record reveals that the Veteran's representative 
contended that the Veteran's claim of entitlement to service 
connection for osteoarthritis of the hips should have been 
granted in an August 1983 rating decision and the failure to 
do so was the result of clear and unmistakable error.  This 
claim has not been adjudicated by the RO and is therefore 
referred to the RO for appropriate action.  Additionally, the 
medical evidence shows that the Veteran has been noted as 
being totally disabled due to his service-connected right 
fibula fracture.  See July 2005 VA treatment record.  The 
Veteran also testified that his disability affected his 
employability.  See April 2009 hearing transcript.  The Board 
notes that although the Veteran has not specifically filed a 
claim for a total rating based on individual unemployability 
(TDIU), such is reasonably raised by the evidence of record 
and the issue is referred to the RO for any necessary 
development.

In December 2007, the Board granted the Veteran's motion to 
advance his case on the docket in light of his age.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R.            § 
20.900(c) (2009).

In January 2008, the Board remanded the claims for additional 
development.  With respect to the Veteran's claim of 
entitlement to service connection for osteoarthritis of the 
hips, the Board finds that the RO has substantially complied 
with all remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).

In September 2009, the Veteran's representative submitted 
additional evidence directly to the Board which consists of 
an August 2009 VA examination report.  Applicable VA 
regulations require that pertinent evidence submitted by the 
Veteran must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the Veteran, or unless the Board 
determines that the benefits to which the evidence relates 
may be fully allowed on appeal without such referral.                 
38 C.F.R. §§ 19.37, 20.1304 (2009).  As the service 
connection claim for osteoarthritis of the hips is granted 
herein, the Board finds that the Veteran has not been 
prejudiced and a remand is not necessary for RO review of the 
new evidence.  

The issue of entitlement to an increased disability 
evaluation for right fibula fracture, currently evaluated as 
30 percent disabling, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The medical evidence is in equipoise as to whether the 
Veteran's osteoarthritis of the hips is proximately due to a 
service-connected disability.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, 
osteoarthritis of the hips is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In the decision below, the Board has granted the Veteran's 
claim for service connection for osteoarthritis of the hips, 
and therefore, the benefit sought on appeal has been granted 
in full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

I.  Service Connection

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc). Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R.  § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R.         
§ 3.310 in effect before the change, which version favors the 
claimant.

The record reveals that the Veteran has claimed entitlement 
to service connection on a direct and secondary basis.  As 
will be discussed in further detail below, the Board finds 
that the Veteran is entitled to secondary service connection 
for osteoarthritis of the hips.  Thus, the Board will only 
discuss service connection on a secondary basis.  

Secondary service connection requires (1) medical evidence of 
a current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  In this case, the 
Veteran has a current diagnosis of arthritis of the hips and 
he is service-connected for right fibula fracture; therefore, 
Wallin elements one and two have been satisfied.

Therefore, the only remaining inquiry is whether the 
Veteran's osteoarthritis of the hips is proximately due to 
and/or permanently aggravated by his service-connected right 
fibula fracture.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  In this case, the Board notes that the medical 
evidence is conflicting as to the etiology of the Veteran's 
osteoarthritis of the hips.    

In a May 1983 letter, Dr. R.N.G. stated that the Veteran was 
completely disabled due to severe osteoarthritis of both hips 
with the right being more involved than the left.  He had 
disabling pain and severe restriction of motion of both hip 
joints.  Dr. R.N.G. further articulated that the Veteran had 
a history of a fracture dislocation of his right ankle 
sustained in 1948.  The results of the treatment left the 
Veteran with an external rotation deformity of the right 
ankle and restricted motion of the right ankle which, in his 
opinion, aggravated the Veteran's hip problem significantly.  

The Veteran was afforded an examination in June 1983.  The 
examiner noted that the Veteran had severe hip arthritis, 
possibly the right hip arthritis could have been influenced 
by ankle dysfunction, but the presence of bilateral hip 
disease makes this not probable.  

In a July 2005 VA treatment record, the VA physician noted 
that he did not feel that the Veteran's hip or knee was 
directly related to his ankle problems.  

Due to the aforementioned conflicting medical opinions, the 
Veteran was afforded a VA examination in August 2008.  The VA 
examiner reviewed the claims file to include the above 
mentioned medical opinions.  The examiner noted that the 
Veteran had arthritis of the hips developing for many years 
and this was noted in May 1983 by Dr. G. who stated that the 
Veteran had severe osteoarthritis of both hips, right more 
than left.  It appeared that the right total hip replacement 
was performed in 1983 and that about two or three years later 
he had total hip replacement surgery on his left hip, which 
apparently left him with a painful hip and a second total hip 
replacement was done about a year later.  Also of note was a 
statement from Dr. M dated in July 2005 who noted that he did 
not feel that the Veteran's hip or knee problems were 
directly related to his ankle problem.  Previously, Dr. G. 
had suggested in the May 1983 note, that he felt that the 
right ankle problem had aggravated the hip condition.  
However, Dr. G. did not specify the manner in which this 
aggravation occurred or demonstrated any evidence of it.  
Diagnoses of degenerative arthritis of the right hip, treated 
by total hip replacement with good functional result and 
degenerative arthritis of the left hip, treated by total hip 
replacement twice with reasonably good results were noted.  
The examiner opined that the Veteran's right and left hip 
osteoarthritis was not proximately due to the service-
connected right fibula-right ankle impairment.  No evidence 
had been put forth to show that a gait deviation was 
responsible for the development in a remote joint, though 
some muscular discomfort may occur in the extremity as a 
result of the gait disturbance.  All too often this is 
attributed to joint disease.  

In an August 2009 letter, M.A., director of physical therapy, 
sent a letter regarding the mechanics of gait from the 
perspective of the ankle.  In summation, she noted that at 
any point during the stance phase, an alteration in the knee, 
hip, sacroiliac joint of the pelvis, and the spine will be 
affected.  The more chronic the altered mechanics, the more 
altered the overall alignment will become including 
shortening and lengthening of soft tissues surrounding the 
joints.  However, M.A. did not provide an opinion as to 
whether the Veteran's osteoarthritis of the hips was caused 
or aggravated by his service-connected right fibula fracture.  

The Veteran was also afforded a VA examination in August 
2009.  The Veteran reported that his left hip pain had been 
present since the motorcycle accident in which he sustained 
an open right ankle fracture-dislocation.  The Veteran 
attributed his left hip pain to an altered gait from his 
right ankle disability.  The Veteran has been married to his 
wife for 56 years and she confirmed that the altered gait and 
left hip pain had been present since she had known him.  The 
examiner reviewed the claims file and the Veteran's medical 
history and opined that the Veteran's right and left hip 
ostearthritis was most likely permanently aggravated by right 
ankle fracture-dislocation.  The examiner stated that 
osteoarthritis of the hips in the Veteran may be primary or 
secondary to disease during childhood, trauma, or 
osteonecrosis.  The examiner's presumption was that the right 
and/or left hip injury did not occur with the motorcycle 
accident.  The Veteran reported that the hip problems were 
present from the time of the injury and felt that the pain 
was due to an altered gait from right ankle trauma residuals.  
Motion analysis studies demonstrate changes in hip 
biomechanics when ankle pathology present.  Foot orthotics 
have been successfully used to alter hip symptoms.  The 
altered gait and mechanics from the right ankle trauma 
residuals may not be causative for, but likely contributed 
to, the risk of right and left hip osteoarthritis.  Thus, the 
examiner opined that the right ankle fracture-dislocation 
residual more likely than not permanently aggravated whatever 
underlying predisposition existed for osteoarthritis of the 
hip in the Veteran.  

As held by the Court, the credibility and weight to be 
attached to a medical opinion is within the province of the 
Board.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In reviewing the aforementioned medical evidence, the Board 
concludes that the available evidence is at least in relative 
equipoise as to whether the Veteran's osteoarthritis of the 
hips was proximately due to his service-connected right 
fibula fracture.  While the Board acknowledges that the 
August 2008 VA examiner provided a negative medical opinion 
with a supporting rationale, the Veteran was also provided an 
examination in August 2009 wherein the examiner provided a 
positive medical opinion including a detailed supporting 
rationale.  The Board recognizes that it could remand the 
case for another opinion to reconcile the different 
conclusions reached by the VA examiners; however, given the 
fact that the May 1983 private physician opined that the 
Veteran's osteoarthritis of the hips was aggravated by his 
service-connected ankle fracture and the August 2009 VA 
examiner opined that the Veteran's service-connected ankle 
fracture permanently aggravated the Veteran's osteoarthritis 
of the hips, the Board concludes that in this case, as it now 
stands, the evidence of record is at least in relative 
equipoise as to whether the Veteran's osteoarthritis of the 
hips is proximately due to his service-connected right fibula 
fracture.  Therefore, a remand is not necessary here to 
obtain another medical opinion to decide the claim as the 
medical opinions of record are sufficient for that purpose.  
38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003) (noting that, because it is not 
permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide 
an adequate statement of reasons or bases for its decision to 
pursue such development where such development could be 
reasonably construed as obtaining additional evidence for 
that purpose).  Accordingly, resolving the benefit of the 
doubt in favor of the Veteran, the Board will grant service 
connection for osteoarthritis of the hips.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for osteoarthritis of the 
hips is granted.  


REMAND

Reason for Remand:  To provide a VA examination.  

In January 2008, the Board remanded the Veteran's claim, in 
part, to provide an examination to determine the current 
severity of the Veteran's service-connected right fibula 
fracture.  Specifically, the remand directives instructed the 
VA examiner to state whether or not the Veteran had ankylosis 
of the right ankle in plantar flexion at more than 40 degrees 
or in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity as provided for 
by Diagnostic Code 5270.  To that end, the Veteran was 
afforded a VA examination in August 2008.  The August 2008 VA 
examination report shows that the Veteran had ankylosis of 
the right ankle in plantar flexion of 10 degrees; however, 
the report does not include findings of dorsiflexion or 
whether there was abduction, adduction, or eversion 
deformity.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that the Board errs as a matter of law when it fails 
to ensure compliance with a remand).  Thus, the findings from 
the August 2008 VA examination report are not adequate to 
rate the Veteran's service-connected disability.  The Board 
also acknowledges that the Veteran was afforded a new VA 
examination in August 2009.  While the examination report 
included notations as to whether there was abduction, 
adduction, or eversion deformity, the examiner failed to 
provide findings with respect to dorsiflexion that may 
warrant a higher disability evaluation under Diagnostic Code 
5270.  Consequently, the Board cannot reach a decision on the 
matter based on the current medical evidence of record.  
Thus, a remand is necessary to provide a new VA examination.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected right fibula fracture.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the service-connected right fibula 
fracture.  The examiner should report all 
signs and symptoms necessary for rating 
the Veteran's disability under the rating 
criteria, to include whether or not the 
Veteran has ankylosis of the right ankle 
in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 
10 degrees or with abduction, adduction, 
inversion or eversion deformity.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


